DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 05/21/2021 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-7, 10 and 12-13 have been withdrawn.
Allowable Subject Matter
1.	Claims 1-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a first selector arm, which is configured to selectably contact each of the selector fixed contacts; and a second selector arm, which is configured to selectably contact each of the selector fixed contacts; a preselector, which is switchable over from a first setting to a second setting, and conversely, which is connectable with the regulating winding and the main winding, and which comprises: a first preselector fixed contact, a second preselector fixed contact, and a third preselector fixed contact, which is connected in the first setting with the first preselector fixed contact, and in the second setting, connected with the second preselector fixed contact; and a load changeover switch, which is switchable over from a first changeover setting to a second changeover setting, and conversely, and which comprises: a first terminal connected with the first selector arm, a second terminal connected with the second selector arm, and a diverter line connected in the first changeover setting with the first terminal and in the second changeover setting with the second terminal; wherein the method comprises, when the preselector is to be switched over, then: the first selector arm and the second selector arm are set in such a way that one of the first selector arm or the second selector arm contacts the commutation contact and the other one of the first selector arm or the second selector arm does not contact any of the tap contacts, and switching over of the load changeover switch begins before switching over of the preselector has ended.”
	Regarding claim 6 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a first selector arm, which is configured to selectably contact each of the selector fixed contacts; and a second selector arm which is configured to selectably contact each of the selector fixed contacts; a preselector, which is switchable over from a first setting to a second setting, and conversely, which is connectable with the regulating winding and the main winding, and which comprises: a first preselector fixed contact, a second preselector fixed contact, and a third preselector fixed contact, which is connected in the first setting with the first preselector fixed contact, and which is connected in the second setting with the second preselector fixed contact; a load changeover switch, which is switchable over from a first changeover setting to a second changeover setting, and conversely, and which comprises: a first terminal connected with the first selector arm, a second terminal connected with the second selector arm, and a diverter line connected in the first changeover setting with the first terminal and in the second setting with the second terminal; and a common drive shaft for the preselector, the fine selector, and the load changeover switch, wherein the preselector, the fine selector, and the load changeover switch are each separately coupled to the drive shaft, wherein the preselector comprises a preselector base plate with a first side and a second, opposite side, and wherein the drive shaft extends through the preselector base plate and is rotatably mounted thereon.”
Claims 2-5 and 7-13 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836